1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     VINSON WHITE,                                 Case No. 3:18-cv-00472-LRH-WGC

10                                      Petitioner, ORDER
11           v.
12
      WILLIAM GITTERE, et al.,
13
                                    Respondents.
14

15          This court granted respondents’ motion for clarification and directed Vinson
16   White to file an amended 28 U.S.C. § 2254 habeas corpus petition that identifies which
17   Nevada state judgment or judgments of conviction he seeks to challenge (ECF No. 13).
18   That order was served on White via U.S. Mail at his address of record. See id. The
19   order was returned as undeliverable. LR IA 3-1 provides that an attorney or pro se
20   party must immediately file with the Court written notification of any change of mailing
21   address and must also file proof of service on the opposing party. LR IA 3-1. It further
22   provides that “[f]ailure to comply with this rule may result in the dismissal of the
23   action. . . .” Id. White has not filed a notice of change of address or responded to the
24   court’s order in any way. Accordingly, this action will be dismissed for failure to file a
25   notice of change of address.
26   ///
27   ///
28
                                                   1
1           IT IS THEREFORE ORDERED that the petition is DISMISSED as set forth

2    above.

3           IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

4           IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and

5    close this case.

6

7           DATED this 9th day of March, 2020.

8

9                                                    LARRY R. HICKS
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 2
